DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 12/22/2021 has been received and made of record. 
Claims 1, 7, 8, 12, 13, 15, and 18-20 are amended. Claim 6 is canceled. Claim 21 is newly added. 
Claims 1-5 and 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in the telephonic interview of 20 December 2021, the prior art of record fails to teach or disclose the claimed invention as currently presented. Specifically, while the articles on Microsoft describe integration of MSN instant games integration in Windows Live Messenger chat and the Mohammed publication details the use of anonymization techniques for user interaction with chat bots, the references are silent regarding generating an anonymized context identifier (ID) for the first message thread and a hashed user ID for each user of the groups of users associated with the first message thread; providing the context ID and hashed user IDs to a game bot associated with the game, the game bot being a software agent configured to act automatically on behalf of the game, wherein the context ID is used by the game bot to interact with the group of users associated with the first message thread, and wherein a hashed user ID is used by the game bot to interact with an individual user in a second message thread that is different from the first message thread associated with the context ID in the context of the claim(s) as a whole. Additionally, these limitations are sufficient to differentiate the current claims from those of US Patent 10,874,951 B2, such that the previously presented Double Patenting rejection is made moot. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Low (US 2008/0020845 A1) describes an anonymization scheme for gaming machines (Low: Paragraph [0089]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453